COURT OF APPEALS FOR THE
                           FIRST DISTRICT OF TEXAS AT HOUSTON

                                            ORDER

Appellate case name:      Herman Alfredo Lopez v. The State of Texas

Appellate case number:    01-18-00358-CR

Trial court case number: 16-CR-2498

Trial court:              212th District Court of Galveston County

       Appellant’s court-appointed counsel filed a brief concluding that the above-
referenced appeal is frivolous. See Anders v. California, 386 U.S. 738, 744, 87 S. Ct. 1396,
1400 (1967). Counsel has not, however, filed a motion to withdraw from representation. If
appointed counsel believes that an appeal is frivolous, counsel must request permission to
withdraw. See id. An Anders brief must accompany a motion to withdraw, neither the brief
nor the motion may be filed on its own. See id.; In re Schulman, 252 S.W.3d 403, 406–08
(Tex. Crim. App. 2008). Accordingly, we order appellant’s appointed counsel, Zachary
Maloney, to file with the Clerk of this Court within 7 days of the date of this order a motion
to withdraw that complies with Texas Rules of Appellate Procedure 6.5 and 9. See TEX. R.
APP. P. 6.5, 9; Schulman, 252 S.W.3d at 410, 412.
        Furthermore, counsel’s Anders brief includes a certificate of service stating that the
brief “can not be served on Appellant by certified mail” because “Appellant was paroled
to Immigrations and Customs Enforcement for an immigration detainer” and “[h]is
whereabouts are unknown.” Counsel is ordered to state in his motion to withdraw any
attempts to locate appellant. However, a defendant who fails to keep his attorney informed
of his current address forfeits the right to receive a copy of the Anders brief and the right
to file a pro se response. In re Schulman, 252 S.W.3d 403, 408 n. 21 (Tex. Crim. App.
2008) (citing Gonzales v. State, 903 S.W.2d 404, 405 (Tex. App.—Texarkana 1995, no
pet.).
       It is so ORDERED.

Judge’s signature: ____/s/ Sarah B. Landau_____
                                Acting individually

Date: ___February 6, 2020___